DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claims 1 – 6, 8 – 11, and 13 – 16 are pending.  Claims 1, 4 – 6, 8 – 11, and 13 were amended.  Claims 7 and 12 were cancelled. Claim 16 is new.

Specification
Amendments to the specification were received on 18 May 2022.  These amendments are acceptable.

Response to Arguments
35 USC §112 
Applicant’s arguments, see pages 12 and 13, filed 18 May 2022, with respect to claim 1 have been fully considered and are persuasive.  The rejection of 24 February 2022 has been withdrawn. 

35 USC §101 
In view of Applicant’s amendments, claims 1 and 13 have been analyzed for patent eligibility and found to recite a judicial exception, but are integrated into a practical application.  The rejection of 24 February 2022 has been withdrawn. 
The analysis concluded that under step 2A of the Subject Matter Eligibility Test, claim 1 is not directed to a judicial exception because the claim integrates the recited judicial exception into a practical application by reciting an additional element (or combination of additional elements) that reflects an improvement to other technology or technical field (e.g., determining the state of a battery using the data generated identification, transformation, translation and scaling steps), therefore the claim is eligible at Prong Two of Step 2A (see MPEP 2106.04(d))).
Similarly, under step 2A of the test, claim 13, as amended, is not directed to a judicial exception because the claim integrates the recited judicial exception into a practical application by reciting an additional element (or combination of additional elements) that reflects an improvement to other technology or technical field (e.g., determining the state of a battery using the data generated identification, transformation, translation and scaling steps), therefore the claim is eligible at Prong Two of Step 2A (see MPEP 2106.04(d)).

35 USC §103 
Applicant’s arguments, see pages 12 and 13, filed 18 May 2022, with respect to claim 1 have been fully considered and are persuasive.  The rejection of 24 February 2022 has been withdrawn. 
	Applicant argues (see page 16): If one would apply a scaling and translating to the Nyquist plot (Fig. 2) of Nishi according to Porikli, a different and incorrect value would be obtained for parameter Qo, because a scaling would change the value of the imaginary component Zi but not the value of w-1. Hence, the combination of Porikli with Nish would resulting in failure to correctly determine the battery capacity, and render the proposed modification unsatisfactory.
	Examiner submits that this is a valid argument, and has withdrawn the rejection.
	
	

Allowable Subject Matter
Claims 1 – 6, 8 – 11, and 13 – 16 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claims 1 and 13, the closest prior art of record, Nishi and Porikli, either singularly or in combination, fail to anticipate or render obvious the method, computer-program product, device, or system comprising 
a translating of the respective electrical impedance measurements that corresponds to subtracting an ohmic alternating current resistance value from a real part of electrical impedance, wherein the ohmic alternating current resistance value is determined according to the real part of electrical impedance at the zero-crossing in the complex plane of the imaginary part of electrical impedance which zero-crossing in the complex plane corresponds to the position at which the third subseries of the three subseries is separated from the second subseries; and 
a scaling of the respective translated electrical impedance measurements that corresponds to scaling the real part and the imaginary part of electrical impedance by respective scaling factors, absolute values of which are determined based on the absolute values of the real part and the imaginary part, respectively, of an electrical impedance that corresponds to a transition between the translated first subseries of the series of electrical impedance measurements and the translated second subseries of the series of electrical impedance measurements;
in combination with all other limitations of the claim as claimed and defined by the applicant.
Regarding claims 2 – 6, 8 – 11, and 14 – 16, the closest prior art of record, Nishi, Porikli, and Garcia, either singularly or in combination, fail to anticipate or render obvious the invention as claimed in claims 1 and 13, as discussed above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Brent A Fairbanks whose telephone number is (408)918-7532. The examiner can normally be reached 8:00AM - 5:30PM PDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Schechter can be reached on 571-272-2302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Brent A. Fairbanks/Primary Examiner, Art Unit 2862